DETAILED ACTION
This Office action is in response to the amendment filed on 30 August 2022.  Claims 1-3 and 5-20 are pending in the application.  Claim 4 has been cancelled. Claims 10-18 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US Patent 8785266 B2, of record.
With respect to claim 1, Yamazaki discloses a substrate (101, fig. 7B); an active pattern (112,123,119, fig. 7B) formed on the substrate (101, fig. 7B), the active pattern (112,123,119, fig. 7B) including an oxide semiconductor that contains tin (Sn) (column 20, lines 50-60; column 3, lines 63-64 teaches that the oxide semiconductor layer comprise material such as tin Sn) and the active pattern (112,123,119, fig. 7B) comprising a source region (121, fig. 7B), a drain region (123, fig. 7B), and a channel region (119, fig. 7B) that is formed between the source region (121, fig. 7B) and the drain region (123, fig. 7B); a source protective pattern (pattern 109 above layer 121, fig. 7B) formed on the source region (121, fig. 7B); a drain protective pattern (pattern 109 above layer 123, fig. 7B) formed on the drain region (123, fig. 7B); a gate electrode (151, fig. 7B) overlapping at least a portion of the channel region (119, fig. 7B); an insulation interlayer (153, fig. 7B) covering the source protective pattern (pattern 109 above layer 121, fig. 7B) and the drain protective pattern (pattern 109 above layer 123, fig. 7B); a source electrode (155 above 121 region, fig. 7B) formed on the insulation interlayer (153, fig. 7B), the source electrode (155 above 121 region, fig. 7B) being in contact with the source protective pattern (pattern 109 above layer 121, fig. 7B) through a source contact hole (where source electrode 155 formed in, fig. 7B) that is formed in the insulation interlayer (153, fig. 7B); and a drain electrode (155 above 123 region, fig. 7B) formed on the insulation interlayer (153, fig. 7B), the drain electrode (155 above 123 region, fig. 7B) being in contact with the drain protective pattern (pattern 109 above layer 123, fig. 7B) through a drain contact hole (where drain electrode 155 formed in, fig. 7B) that is formed in the insulation interlayer (153, fig. 7B), wherein the source electrode (155 above 121 region, fig. 7B) and the drain electrode (155 above 123 region, fig. 7B) are spaced apart from the source region (121, fig. 7B) and the drain region (123, fig. 7B), respectively, wherein a width of the source protective pattern (pattern 109 above layer 121, fig. 7B) and a width of the drain protective pattern (pattern 109 above layer 123, fig. 7B) are less than a width of the source region (121, fig. 7B) and a width of the drain region (123, fig. 7B), respectively (see figure 7B below).

    PNG
    media_image1.png
    547
    594
    media_image1.png
    Greyscale

With respect to claim 2, Yamazaki discloses wherein each of the source protective pattern (pattern 109 above layer 121, fig. 7B) and the drain protective pattern (pattern 109 above layer 123, fig. 7B) includes an oxide semiconductor that does not contain tin (Sn) (column 11, lines 19-35 could contact other material other than tin (Sn)).  
With respect to claim 3, Yamazaki discloses wherein a width of the source protective pattern (pattern 109 above layer 121, fig. 7B) and a width of the drain protective pattern (pattern 109 above layer 123, fig. 7B) are greater than a width of the source contact hole (where source electrode 155 formed in, fig. 7B) and a width of the drain contact hole (where drain electrode 155 formed in, fig. 7B), respectively (as shown in figure 7B that the width of 109 is greater than contact hole where 155 formed therein).  
With respect to claim 5, Yamazaki discloses wherein the source electrode (155 above 121 region, fig. 7B) and the drain electrode (155 above 123 region, fig. 7B) are not in contact with the source region (121, fig. 7B) and the drain region (123, fig. 7B), respectively.  
With respect to claim 6, Yamazaki discloses further comprising: a gate insulation layer formed between the channel region (119, fig. 7B) and the gate electrode (151, fig. 7B), the gate insulation layer overlapping at least a portion of the channel region (119, fig. 7B).  
With respect to claim 19, Yamazaki discloses a substrate (101, fig. 7B); an active pattern (112,123,119, fig. 7B) formed on the substrate (101, fig. 7B), the active pattern (112,123,119, fig. 7B) including an oxide semiconductor that contains tin (Sn) (column 20, lines 62-63;column 3, lines 63-64 teaches that the oxide semiconductor layer comprise material such as tin Sn), the active pattern (112,123,119, fig. 7B), and the active pattern (112,123,119, fig. 7B) comprising a source region (121, fig. 7B), a drain region (123, fig. 7B), and a channel region (119, fig. 7B) that is formed between the source region (121, fig. 7B) and the drain region (123, fig. 7B); a source protective pattern (pattern 109 above layer 121, fig. 7B) formed on the source region (121, fig. 7B); a drain protective pattern (pattern 109 above layer 123, fig. 7B) formed on the drain region (123, fig. 7B); a gate electrode (151, fig. 7B) overlapping at least a portion of the channel region (119, fig. 7B); an insulation interlayer (153, fig. 7B) covering the source protective pattern (pattern 109 above layer 121, fig. 7B) and the drain protective pattern (pattern 109 above layer 123, fig. 7B); a source electrode (155 above 121 region, fig. 7B) formed on the insulation interlayer (153, fig. 7B), the source electrode (155 above 121 region, fig. 7B) being in contact with the source protective pattern (pattern 109 above layer 121, fig. 7B) through a source contact hole (where source electrode 155 formed in, fig. 7B) that is formed in the insulation interlayer (153, fig. 7B); a drain electrode (155 above 123 region, fig. 7B) formed on the insulation interlayer (153, fig. 7B), the drain electrode (155 above 123 region, fig. 7B) being in contact with the drain protective pattern (pattern 109 above layer 123, fig. 7B) through a drain contact hole (where drain electrode 155 formed in, fig. 7B) that is formed in the insulation interlayer (153, fig. 7B); 
a first electrode electrically connected to the source electrode (155 above 121 region, fig. 7B) or the drain electrode (155 above 123 region, fig. 7B); a second electrode formed opposite to the first electrode; and an emission layer formed between the first electrode and the second electrode (column 47, lines 10-16; teaches that a first and second electrode referred to as a pixel electrode, a common electrode, a counter electrode applying voltage to the display element may have light-transmitting properties or light-reflecting properties, which depends on the direction in which light is extracted, the position where the electrode is provided, and the pattern structure of the electrode), wherein the source electrode (155 above 121 region, fig. 7B) and the drain electrode (155 above 123 region, fig. 7B) are spaced apart from the source region (121, fig. 7B) and the drain region (123, fig. 7B), respectively, wherein a width of the source protective pattern (pattern 109 above layer 121, fig. 7B) and a width of the drain protective pattern (pattern 109 above layer 123, fig. 7B) are less than a width of the source region (121, fig. 7B) and a width of the drain region (123, fig. 7B), respectively (see figure 7B below).

    PNG
    media_image1.png
    547
    594
    media_image1.png
    Greyscale
  
With respect to claim 20, Yamazaki discloses wherein each of the source protective pattern (pattern 109 above layer 121, fig. 7B) and the drain protective pattern (pattern 109 above layer 123, fig. 7B) includes an oxide semiconductor that does not contain tin (column 11, lines 19-35 could contact other material other than tin (Sn)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US Patent 8785266 B2; in view of Zhou et al., US PG pub. 20190172954 A1, both of record.
With respect to claim 7, Yamazaki discloses further comprising: a buffer layer (102, fig. 7B) formed between the substrate (101, fig. 7B) and the active pattern (112,123,119, fig. 7B); however, Yamazaki did not disclose a metal layer formed between the substrate (101, fig. 7B) and the buffer layer (102, fig. 7B), the metal layer overlapping at least a portion of the channel region (119, fig. 7B).  
Zhou discloses in figure 14, a buffer layer 30 formed between substrate 10 and active pattern 40 a metal layer 20 formed between the substrate 10 and the buffer layer 30, the metal layer 20 overlapping at least a portion of the channel region 41.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a metal layer below the channel region, thereby stable voltage is generated on the light-shielding layer to avoid the floating gate effect, so as to improve the working stability of the TFT effectively.
With respect to claim 8, Zhou discloses in figure 14 a connection pattern (73) formed on the insulation interlayer (70, fig. 14), the connection pattern being in contact with the metal layer through a metal layer 20 contact hole formed in the buffer layer (30, fig. 14) and the insulation interlayer (70, fig. 14).  
With respect to claim 9, Zhou discloses in figure 14, wherein the metal layer 20 is electrically connected to the gate electrode (60, fig. 14) or the source electrode (42, fig. 14) through the connection pattern.

Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive. Applicant has argued that Yamazaki fails to teach a width of the source protective pattern and a width of the drain protective pattern are less than a width of the source region and a width of the drain region, respectively. However, Yamazaki does teach this limitation, as shown in Fig. 7B, reproduced below. Yamazaki teaches a width at the contact region of the source/drain protective pattern is smaller than a width of the source/drain regions, see Fig. 7B below. For these reasons, the rejection of claims 1-3, 5-9, 19 and 20 over Yamazaki et al. has been maintained.

    PNG
    media_image1.png
    547
    594
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822